Title: Thomas Jefferson’s Account with Randolph & McKinney, [ca. 10 June 1812]
From: Jefferson, Thomas
To: Randolph & McKinney,McKinney, James,Randolph, Thomas Mann


           ca. 10 June 1812 
          
          
            
              1811.
              Messrs Randolph & McKinney
              Dr
              for Rents
              for Crop of Wheat.
              CooperingBarrels
              casharticles
            
            
              Toll millbush. Corn
              large MillBar. flour
              FlourB.℔
              Midlings ℔
              Shipstuffbush
              branbush
              Dollars
            
            
              May
              28.
              To Shoemaker’s order accepted
              
              
              16–46
              
              
              
              
              
            
            
              
              To left by him in the mill for me
              
              
              1–0
              
              
              
              
              
            
            
              Aug.
              17.
              To short entry of wheat delivd at the mill. 40.℔
              
              
              0–24.
              
              
              
              
              
            
            
              Oct.
              20
              To a quarter’s rent of large mill from July 20. to wit
              
              
              
              
              
              
              
              
            
            
              
              320.D. in flour @ 6.D. delivered in Richmond
              
              53.65
              
              
              
              
              
              
            
            
              Nov.
              1.
              To rent of toll mill from Sep. 14. to this date, being
              
              
              
              
              
              
              
              
            
            
              
              ⅛ of a year @ 200. Bar. corn a year
              125.
              
              
              
              
              
              
              
            
            
              1812.
              
              
              
              
              
              
              
              
              
            
            
              Jan.
              12
              To proceeds of 1276 bush–53 ℔ wheat of 1811
              [121.127 S.F 111.31 F]
              
              
              232–188
              2796.
              129¾
              324¾
              
              
            
            
              
              20.
              To a quarter’s rent of large mill
              
              53.65
              
              
              
              
              
              
            
            
              Feb.
              
              To corn from T. Jefferson’s delivd at the mill
              }
              261⅝
              
              
              
              
              
              
              
            
            
              
              To do from M. Dawson 
              
              
              
              
              
              
              
              
            
            
              Apr.
              20.
              To a quarter’s rent of large mill
              
              53.65
              
              
              
              
              
              
            
            
              
              To deficiency in the quality of Bar. of flour
              
              
              
              
              
              
              
              
            
            
              June
              10
              To rent of large mill from Apr. 20. to this day 51. days
              
              29.157
              
              
              
              
              
              
            
            
              
              To rent of toll mill from Nov. 1. 223. days
              610.
              
              
              
              
              
              
              
            
            
              
              
              996⅝
              189.157
              250–62
              2796
              129¾
              324¾
              
              
            
            
              
              
              932⁶⁄₈
              150.
              152–4
              
              
              
              
              
            
            
              
              To Balances in favor of Th:J.
              63⅞
              39.157
              98–58
              
              
              
              
              
            
            
              
              Recapitulation of balances
              Dr
              
              
              
              
              
              
              
              
            
            
              
              Rent of Toll mill
              63⅞
              
              
              
              
              
              
              
            
            
              
              Rent of large mill
              
              39–157
              
              
              
              
              
              
            
            
              
              Crop of wheat proceeds
              
              
              98–58
              
              
              
              
              
            
            
              
              To deficiency of quality inBarrels of flour
              
              
              
              
              
              
              
              
            
            
              
              
              
              
              
              
              
              
              
              128.62
            
          
          
          
            
              
              in Account with Th: Jefferson
              Cr.
              for Rents
              for Crop of Wheat.
              Cooperg Barrels
              Casharticles
            
            
              Toll Millbush. Corn
              large MillBar. flour
              FlourBar.℔
              Midlings ℔
              Shipstuffbush
              Branbush
              Dollars
            
            
              1811.
              
              
              
              
              
              
              
              
              
            
            
              Nov.
              16.
              By flour delivd Gibson & Jefferson, for rent
              
              50.0
              
              
              
              
              
              
            
            
              1812.
              
              
              
              
              
              
              
              
              
            
            
              Jan.
              8.
              By corn meal & midlings from Sep. 21 as pr acct
              446½
              
              
              
              
              
              
              
            
            
              
              By do to Barnaby
              6¼
              
              
              
              
              
              
              
            
            
              
              13
              By flour for family use from 1811. July 2. to this date
              
              
              8–0
              
              
              
              
              
            
            
              
              By flour to Goodman 100.℔. 25. do to mrs Lowry. 100.℔.
              
              
              1–4
              
              
              
              
              
            
            
              
              By offal from July 1811. to this date as per account
              
              
              
              4896
              170½
              481.
              
              
            
            
              
              30.
              By my assumpsit for James Salmons
              
              
              
              
              
              
              
              9.77
            
            
              
              By flour delivd to Johnson, at the mill
              
              
              59–0
              
              
              
              
              
            
            
              Feb.
              1.
              By buckwheat meal
              
              
              1–0
              
              
              
              
              
            
            
              Mar.
              9.
              By flour delivered to Johnson at the mill
              
              
              36–0
              
              
              
              
              
            
            
              
              19
              By do (by Pleasants) delivd  Gibson & Jefferson for rent
              
              
              60–0
              
              
              
              
              
            
            
              
              20.
              By shipstuff at this date
              
              
              
              
              14.
              
              
              
            
            
              
              23.
              By flour delivd Johnson, at the mill
              
              
              40–0
              
              
              
              
              
            
            
              
              25.
              By flour for family by Jerry.
              
              
              1–0
              
              
              
              
              
            
            
              
              28.
              By flour by Howell delivered Gibson & Jefferson 
              
              40–
              
              
              
              
              
              
            
            
              Apr.
              10.
              By bran from Jan. 8.
              
              
              
              
              
              349½
              
              
            
            
              
              By flour to family by B. Carner
              
              
              6–0
              
              
              
              
              
            
            
              June
              10.
              By corn meal & midlings since Jany 8.
              480.
              
              
              
              
              
              
              
            
            
              
              By flour barrels
              
              
              
              
              
              
              232.
              
            
            
              
              By nailing do
              
              
              
              
              
              
              
              2.32
            
            
              
              
              932⁶⁄₈
              150
              152–4
              4896
              184½
              830½
              232
              12.09
            
            
              
              
              
              
              
              2796
              129¾
              324¾
              0.
              
            
            
              
              By Balances in favr of R. & McK.
              
              
              
              2100
              54¾
              505¾
              232.
              
            
            
              
              Recapitulation of balances.
              Cr.
              
              
              
              
              
              
              
              
            
            
              
              By midlings
              2100.℔ @ 15/
              
              
              
              
              
              
              
              52.50
            
            
              
              Shipstuff
              54¾ bush @ .40
              
              
              
              
              
              
              
              21.90
            
            
              
              Bran
              505¾ bush. @ 6d
              
              
              
              
              
              
              
              42.13
            
            
              
              flour barrels
              
              
              
              
              
              
              232.
              
            
            
              
              Cash
              
              
              
              
              
              
              
              12.09
            
            
              
              
              
              
              
              
              
              
              
              128.62
            
          
        